DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 04/30/2021, wherein claims 1-20 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0060], [0061] and [0066] recite “meeting room controller device 152 152” but should read “meeting room controller device 152”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7, in the first limitation, recites “at least proximate to”.  The scope of this relative terminology is unclear.  Claim 7, in the second limitation, recites “at least additional user account”.  The minimum number of additional user accounts is unclear.  Claim 7, in the third limitation, lacks antecedent basis for “sharing the passed content with the virtual meeting”.  The claim is therefore rendered indefinite.
Claim 8 recites “generating a meeting room controller instance for the meeting room application that represents the launched controller application on the paired computer device; generating a user account instance for the meeting room application that represents the client application on the paired computer device”.   It is unclear whether the meeting room controller is generated on the paired computer device, or if the limitation is simply stating that the launched controller application is on the paired computer device.  It is also unclear whether the user account instance is generated on the paired computer device, or if the limitation is simply stating that the client application is on the paired computer device.  Claim 8 is therefore rendered indefinite.
Claims 15 and 20 recite similar limitations as claim 8, and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 
Claims 1, 2, 8-10, 12, 13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bargetzi et al. (US 2017/0006162), hereinafter Bargetzi.  
Regarding claim 1, Bargetzi discloses a  communication system comprising one or more processors configured to perform the operations of: 
pairing a computer device, via a client application running on the computer device, with a meeting room application of a communication platform, the meeting room application associated with an identified physical meeting space with a designated meeting controller device (Bargetzi, [0524], [0528], [0582]: portable electronic device (computer device) comprises enterprise meeting application (client application) for pairing with software (meeting room application) on a meeting room device/presentation gateway (meeting controller device) located within a meeting room), the meeting controller device comprising one or more virtual meeting controls that generate control input for a respective virtual meeting presented by the meeting room application (Bargetzi, Fig. 34A, [0600]: presenter selectable attendee viewing option 3412 (virtual meeting control) for enabling/disabling the presentation gateway (meeting controller device/meeting room application) to transmit presentation content to attendee devices (i.e. virtual meeting)); 
receiving, at the client application running on the paired computer device, a selection to launch a meeting controller application (“controller application”) at the paired computer device (Bargetzi, [0599]: present the “present” icon in the enterprise meeting application (client application) launches the presentation application (controller application)); and 
sending, from the launched controller application running at the paired computer device, control input for an instance of a virtual meeting (“virtual meeting”) presented by the meeting room application for the identified physical meeting space (Bargetzi, Fig. 34A, [0600], [0524]: enabling the attendee viewing option (i.e. sending control input) in the presentation application (controller application) transmits presentation content to attendee device (i.e. virtual meeting) via the presentation gateway (meeting room application) located within the meeting room).
Regarding claim 2, Bargetzi discloses wherein the controller application runs at the paired computer device concurrently with, and independent from, the client application running at the paired computer device (Bargetzi, [0528]: presentation application (controller application) is a standalone application); 
wherein the controller application includes the one or more virtual meeting controls of the designated meeting controller device (Bargetzi, Fig. 34A, [0600]: presenter selectable viewing option 3412 (virtual meeting control) for enabling/disabling the presentation gateway (meeting controller device) to transmit presentation content to attendee devices); 
wherein sending the control input from the controller application comprises: 
sending the control input from the launched controller application independently from the designated meeting controller device (Bargetzi, [0600]: attendee viewing option is enabled (i.e. sending the control input) in the presentation application).
Regarding claim 8, Bargetzi discloses wherein receiving, at the client application running on the paired computer device, a selection to launch a controller application at the paired computer device comprises (Bargetzi, [0599]: present the “present” icon in the enterprise meeting application (client application) launches the presentation application (controller application)): 
generating a meeting room controller instance for the meeting room application that represents the launched controller application on the paired computer device (Bargetzi, [0599]-[0600]: pressing the “present” icon in Fig. 33 launches Fig. 34A (meeting room controller instance)); 
generating a user account instance for the meeting room application that represents the client application on the paired computer device (Bargetzi, [0563], [0599]: a user (client application) that is authenticated and identified as a presenter (user account instance) is allowed to transmit content to the presentation gateway (meeting room application)); and 
sending control input for a virtual meeting comprises (Bargetzi, [0600]: enabling the attendee viewing option (i.e. sending control input)): 
sending control input based on one or more virtual meeting controls selected in the launched controller application from the meeting room controller instance to the virtual meeting (Bargetzi, Fig. 34, [0600]: enabling the attendee viewing option (i.e. sending control input) in presentation application (controller application/meeting room controller instance)).
Regarding claim 9, Bargetzi discloses wherein pairing the computer device comprises: 
emitting, by the meeting room application, a proximity code from the meeting room controller device (Bargetzi, [0543], [0538]: beacon integrated within the presentation gateway (meeting room application/meeting room controller device) broadcasts information (proximity code)); 
decoding, by the client application, the proximity code, the decoded proximity code comprising an identifier for the designated meeting room (Bargetzi, [0538], [0541]: the beacon is encoded with a meeting room device network address identifying a meeting room device within a particular meeting room); and 
creating an association between the client application and the designated meeting room in the meeting room application based on the decoded proximity code (Bargetzi, [0522]: reading the broadcasted information (i.e. decoding the proximity code) and using that information to pair (i.e. creating an association) with the meeting room device (meeting room/meeting room application)).
Regarding claim 10, Bargetzi discloses further comprising: 
wherein the proximity code comprises a scheduling code (Bargetzi, [0498]-[0499]: information (proximity code) broadcasted by the beacon comprises an application identifier (scheduling code)); and 
creating an association between the client application and one or more available meeting time slots in a meeting room calendar for the designated meeting room in the meeting room application based on the decoded scheduling code (Bargetzi, [0504], [0508]).
Regarding claim 12, the limitations have been addressed in the rejection of claim 1.
Regarding claims 13 and 15-17, the limitations have been addressed in the rejections of claims 2 and 8-10, respectively.
Regarding claim 19, the limitations have been addressed in the rejection of claim 1, and furthermore, Bargetzi discloses a computer program product comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions (Bargetzi, [0336]-[0337], [0583]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi in view of Wheatley et al. (US 2015/0185993), hereinafter Wheatley.
Regarding claim 3, Bargetzi discloses wherein receiving, at the client application running on the paired computer device, a selection to launch a controller application at the paired computer device (Bargetzi, [0599]: present the “present” icon in the enterprise meeting application (client application) launches the presentation application (controller application)).
Bargetzi also discloses audio data and video data of the virtual meeting (Bargetzi, [0621]) and chat message data of the virtual meeting (Bargetzi, [0390]) but does not explicitly disclose comprises: initiating, by the client application, a companion mode, the companion mode suspending audio data and video data of the virtual meeting at the client application and maintaining chat message data of the virtual meeting at the client application.
However, Wheatley discloses comprises: 
initiating, by the client application, a companion mode, the companion mode suspending audio data and video data at the client application and maintaining chat message data at the client application (Wheatley, [0006], [0062]: when a media guidance application (client application) switches to second/glance presentation mode, the display of film (i.e. audio and video) is suspended but the display of textual update (chat message) is maintained).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bargetzi and Wheatley before him or her before the effective filing date of the claimed invention, to modify a method for initiating a presentation from a portable device and controlling a meeting room device for presenting content as taught by Bargetzi, to include transitioning between different presentation modes having different audio/video and textual content presentation capabilities as taught by Wheatley.  The motivation for doing so would have been to facilitate automatically adjusting presentation modes based on determining the engagement level of a user with the presentation content (Wheatley, [0003]).
Regarding claim 5, Bargetzi discloses wherein the client application comprises a functionality for cross launching the controller application at the paired computer device (Bargetzi, [0599], [0528]: pressing the “present” icon in the enterprise meeting application (client application) launches a standalone presentation application (controller application)).
Regarding claim 7, Bargetzi discloses further comprising: 
wherein the paired computer device is associated with a user account of the communication platform for a meeting attendee physically present at least proximate to the identified physical meeting space (Bargetzi, [0333]: a user ID is associated with an account of a user; [0555], [0473]-[0474]: an attendee device is associated with a user ID and pairs with the nearest beacon for a meeting room); 
wherein at least additional user account of the communication platform is associated with a remote access of the virtual meeting (Bargetzi, [0393], [0621]: user IDs are associated with meeting attendees (additional user accounts) in various geographical locations); 
wherein sharing the passed content with the virtual meeting comprises: 
providing the at least additional user account access to the portion of content in the virtual meeting (Bargetzi, [0577]: presentation gateway receives presentation content and transmits it to attendee devices (additional user accounts)).
Regarding claim 14, the limitations have been addressed in the rejection of claim 3.
Regarding claim 20, Bargetzi discloses further comprising: 
wherein the controller application runs at the paired computer device concurrently with, and independent from, the client application running at the paired computer device (Bargetzi, [0528]: presentation application (controller application) is a standalone application); 
wherein the controller application includes the one or more virtual meeting controls of the designated meeting controller device (Bargetzi, Fig. 34A, [0600]: presenter selectable viewing option 3412 (virtual meeting control) for enabling/disabling the presentation gateway (meeting controller device) to transmit presentation content to attendee devices); 
wherein pairing the computer device comprises: 
emitting, by the meeting room application, a proximity code from the meeting room controller device (Bargetzi, [0543], [0538]: beacon integrated within the presentation gateway (meeting room application/meeting room controller device) broadcasts information (proximity code)); 
decoding, by the client application, the proximity code, the decoded proximity code comprising an identifier for the designated meeting room (Bargetzi, [0538], [0541]: the beacon is encoded with a meeting room device network address identifying a meeting room device within a particular meeting room); and 
creating an association between the client application and the designated meeting room in the meeting room application based on the decoded proximity code (Bargetzi, [0522]: reading the broadcasted information (i.e. decoding the proximity code) and using that information to pair (i.e. creating an association) with the meeting room device (meeting room/meeting room application)); 
wherein receiving a selection to launch a controller application comprises (Bargetzi, [0599]: present the “present” icon in the enterprise meeting application (client application) launches the presentation application (controller application)): 
generating a meeting room controller instance for the meeting room application that represents the launched controller application on the paired computer device (Bargetzi, [0599]-[0600]: pressing the “present” icon in Fig. 33 launches Fig. 34A (meeting room controller instance)); 
generating a user account instance for the meeting room application that represents the client application on the paired computer device (Bargetzi, [0563], [0599]: a user (client application) that is authenticated and identified as a presenter (user account instance) is allowed to transmit content to the presentation gateway (meeting room application)); and 
wherein sending control input for a virtual meeting comprises: 
sending control input based on one or more virtual meeting controls selected in the launched controller application from the meeting room controller instance to the virtual meeting (Bargetzi, Fig. 34, [0600]: enabling the attendee viewing option (i.e. sending control input) in presentation application (controller application/meeting room controller instance)).
Bargetzi also discloses audio data and video data of the virtual meeting (Bargetzi, [0621]) and chat message data of the virtual meeting (Bargetzi, [0390]) but does not explicitly disclose comprises: initiating, by the client application, a companion mode, the companion mode suspending audio data and video data of the virtual meeting at the client application and maintaining chat message data of the virtual meeting at the client application.
However, Wheatley discloses comprises: 
initiating, by the client application, a companion mode, the companion mode suspending audio data and video data at the client application and maintaining chat message data at the client application (Wheatley, [0006], [0062]: when a media guidance application (client application) switches to second/glance presentation mode, the display of film (i.e. audio and video) is suspended but the display of textual update (chat message) is maintained).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bargetzi and Wheatley before him or her before the effective filing date of the claimed invention, to modify a method for initiating a presentation from a portable device and controlling a meeting room device for presenting content as taught by Bargetzi, to include transitioning between different presentation modes having different audio/video and textual content presentation capabilities as taught by Wheatley.  The motivation for doing so would have been to facilitate automatically adjusting presentation modes based on determining the engagement level of a user with the presentation content (Wheatley, [0003]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi in view of Wheatley, further in view of Faulkner et al. (US 2018/0124136), hereinafter Faulkner.
Regarding claim 4, Bargetzi discloses wherein sending, from the launched controller application running at the paired computer device, control input for a virtual meeting  (Bargetzi, [0600]: enabling the attendee viewing option (i.e. sending control input) in the presentation application (controller application)).
Bargetzi and Wheatley do not explicitly disclose comprises: sending the control input while the client application is in the companion mode.
However, Faulkner disclose comprises: 
sending the control input while the client application is in the companion mode (Faulkner, [0098]: a primary device is demoted to companion mode; [0068]: companion mode has a companion control menu for sharing media).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bargetzi, Wheatley and Faulkner before him or her before the effective filing date of the claimed invention, to modify a method for controlling a presentation which employs a glance mode (companion mode) for suppressing audio and video while allowing the display of textual updates as taught by Bargetzi and Wheatley, to include enable content sharing while in companion mode taught by Faulkner.  The motivation for doing so would have been to enrich user experience by reducing distractions while the user is selecting and sharing the most relevant content (Faulkner, [0017]).




Allowable Subject Matter
Claims 6, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 Krantz et al. (US 2018/0278890) discloses an application executing on a computing device that pairs the computing device with a meeting appliance when in proximity, joins a meeting in a meeting space via the meeting appliance, physically or remotely, and provides an interface for conducting meeting functions during the meeting (Krantz, [0017]-[0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Primary Examiner, Art Unit 2458